Citation Nr: 0634484	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel












INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1982 to June 1983.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 
2004, the Board remanded the case for additional development.  
Subsequently, a July 2006 rating action continued the prior 
denial.


FINDINGS OF FACT

1.  By letter dated in October 2004, the RO requested that 
the veteran provide information concerning possible alternate 
sources of corroboration of the claimed inservice personal 
assault that he contends resulted in PTSD; he did not respond 
or provide the information requested.

2.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled in June 2006 to determine 
whether he has PTSD, and which was necessary to obtain 
medical evidence of current disability related to claimed 
inservice stressor.


CONCLUSION OF LAW

The veteran has abandoned his claim of entitlement to service 
connection for PTSD.  38 C.F.R. § 3.158 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.   April 2002 and 
October 2004 letters from the RO explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The July 2002 rating decision, 
a January 2003 statement of the case (SOC), and January 2004, 
March 2006, and July 2006 supplemental SOCs provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.   Although the veteran 
was not provided notice regarding criteria for effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) such notice would only be relevant if the 
benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after complete notice was given.  He is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
private medical evidence.  He has not identified any 
additional evidence pertinent to these claims.  As noted 
below, the veteran has not cooperated with VA's attempts to 
corroborate his claimed inservice stressor or to provide him 
with a VA psychiatric examination.  Thus, there are no other 
records to be obtained, and VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

The veteran contends that he has PTSD as a result of a 
personal assault in service.  The Board's August 2004 remand 
noted that, while there is mention of a possible diagnosis of 
PTSD in the veteran's medical record, there is no definite 
diagnosis, and no clear explanation of the underlying 
stressor.  He had not provided an account of stressor events 
in service adequate to allow for verification, including by 
alternate sources.  The Board's August 2004 remand advised 
him that such information is critical to his claim, and 
failure to cooperate with collection of the information might 
result in processing of the claim under 38 C.F.R. § 3.158(a) 
(dismissal due to abandonment).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  As there is no indication that the veteran engaged 
in combat, his lay testimony alone is insufficient to 
establish occurrence of the stressor event in service. 38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 
38 C.F.R. § 3.304(f).

The August 2004 remand informed the veteran that if a PTSD 
claim is based on personal assault in service, evidence from 
sources other than the veteran's records may corroborate his 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

Pertinent provisions of Manual M21-1 specifically address the 
types of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault. M21-1, Part III, Change 49 
(February 1996) par. 5.14c.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  As well, VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).

Sufficiency of stressors is a medical determination; if any 
stressor event is determined to have occurred, a medical 
determination regarding its sufficiency might be necessary. 
Because of this and the remaining uncertainty regarding the 
precise nature of the veteran's psychiatric disorder and its 
etiology, a VA examination is in order.

The August 2004 remand, in addition to citing 38 C.F.R. § 
3.158(a), advised the veteran that "these records are 
necessary for an adequate adjudication of his claims." 38 
C.F.R. § 3.158(a) provides: Where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned [emphasis 
added]. After the expiration of 1 year, further action will 
not be taken unless a new claim is received.

By letter dated in October 2004, the RO requested that the 
veteran provide information concerning possible alternate 
sources of corroboration of the claimed inservice personal 
assault that he contends resulted in PTSD.  The veteran has 
not responded or provided the information requested.

The veteran also failed, without good cause, to report for a 
VA examination which was scheduled in June 2006 to determine 
whether he had PTSD, and which was necessary to provide 
medical evidence of current disability related to claimed 
inservice stressor.  This examination was scheduled at the 
veteran's request after he had informed the RO that he was 
unable to report to an earlier examination scheduled in April 
2005 as he was incarcerated at that time.

The facts of this case are clear.  Over a period of years the 
appellant has failed to respond to a request for information 
essential for the proper adjudication of his claim.  Attempts 
to contact him have been made at his known address.  He has 
not provided VA the sought after information or reported for 
the rescheduled examination.  He was advised of the 
consequences of a failure to provide the information or to 
report for examination, and continued to ignore the requests.  
The controlling regulation in these circumstances, 38 C.F.R. 
§ 3.158(a), is unambiguous, and mandates that the claim will 
be dismissed.  Under these circumstances, the Board has no 
recourse but to conclude that the veteran has abandoned the 
claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.

As the veteran has abandoned the claim at issue, there remain 
no allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to establish entitlement to service connection for 
PTSD is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


